445 F.2d 319
Mary HOLLAND, Trustee for the Heirs of Thomas W. Holland,Deceased, Appellee,v.CHICAGO, MILWAUKEE, ST. PAUL AND PACIFIC RAILROAD COMPANY, aCorporation, Appellant.
No. 20676.
United States Court of Appeals, Eighth Circuit.
Aug. 19, 1971.

Stuart W. Rider, Jr., Rider, Bennett, Egan, Johnson & Arundel, David J. Byron, Minneapolis, Minn., for appellant.
John B. McCarthy, yaeger & Yaeger, Carl Yaeger, Jr., Minneapolis, Minn., for appellee.
Before GIBSON and ROSS, Circuit Judges, and EISELE, District Judge.1
PER CURIAM.


1
This is an F.E.L.A. case.  There was sufficient evidence from which the jury could conclude that the appellant-employer was guilty of negligence which proximately caused the death of its employee.  The trial court did not abuse its discretion in refusing to submit the issues to the jury by special verdict as requested by appellant.


2
Affirmed.  See Rule 14.



1
 United States District Judge, Eastern District of Arkansas, sitting by designation